Title: [Diary entry: 19 October 1787]
From: Washington, George
To: 

Friday 19th. Thermometer at 40 in the Morning—52 at Noon and 50 at Night. In the Morning the weather was hazy—at Noon Cloudy and in the evening raining. Mr. Houston going away abt. 10 Oclock I rid to French’s the Ferry Dogue run & Muddy hole.  At the Ferry the hands were making a farm pen. At French’s about the Pease as yesterday. The Vines of some of them appeared to me to be not sufficiently cured. At Dogue run getting out Wheat and removing brush from the Swamp to the gullies. At Muddy hole began to ditch between fields No. 1. 2. 3. & 4 and to sow Wheat with a Barrel 6 feet long—perforated with holes strapped round with leather bands in order with intention to drop the wheat in clumps 6 Inches square but the leather not binding equally alike in all parts it discharged Seeds from the Sides and sowed it broad. On my return home I found a Mr. Dunlap (a West Indian) Mr. Cary Mr. Donaldson, and Mr. Porter here who returned to Alexa. after dinner.